Citation Nr: 0629191	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-16 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a disability 
manifested by varicose ulcer disease and chronic erythema of 
the right lower extremity (claimed as venous stasis 
ulcers/vascular insufficiency secondary to the service-
connected diabetes mellitus).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1963 to December 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from May 2003 and July 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The May 2003 decision denied 
entitlement to service connection for hearing loss, tinnitus, 
and hypertension.  The July 2003 decision denied entitlement 
to service connection for varicose ulcer disease and chronic 
erythema.  

In a May 2004 rating decision, the RO granted service 
connection for hypertension.  Thus, that issue is no longer 
in appellate status or before the Board at this time.  Also 
of note, a February 2005 rating decision granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned an initial 70 percent rating; granted service 
connection for peripheral neuropathy of each lower extremity, 
and assigned a 10 percent rating for each lower extremity; 
and granted entitlement to a total rating based on 
unemployability due to service-connected disability (TDIU).  
To the Board's knowledge, the veteran has not disagreed with 
these determinations.  

In May 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony has been associated with the 
claims file.

The issue of entitlement to service connection for varicose 
ulcer disease and chronic erythema of the right lower 
extremity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence shows that the veteran has bilateral hearing 
loss that is, as likely as not, due to the exposure to 
acoustic trauma in service.  
 
2.  The evidence shows that the veteran has tinnitus that is, 
as likely as not, due to the exposure to acoustic trauma in 
service.  
 

CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).  
 
2.  Resolving all doubt in the veteran's favor, the 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was provided with an initial duty-
to-assist letter in December 2002, prior to the initial 
unfavorable ratings.  Therefore, there was no defect with 
respect to the timing of the duty-to-assist letter.  
Moreover, additional duty-to-assist letters were provided to 
the veteran during the pendency of the appeal.  Moreover, as 
the benefit sought on appeal is granted, no further 
assistance in developing the facts pertinent to his claims of 
service connection for bilateral hearing loss and tinnitus is 
required.  

II.  Service Connection

In this case, the veteran contends that he developed 
bilateral hearing loss and tinnitus due to noise exposure 
experienced while serving as an artillery weapons turret 
repairman during military service.  He credibly testified 
before the undersigned that he experienced loud noises 
continuously during service and noted a hearing loss on 
examination in 1981, two years prior to discharge.  The 
veteran also testified that he first noticed hearing loss and 
tinnitus in the 1970's.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides impaired hearing will be considered a 
disability for the purposes of service connection when the 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that the threshold 
for normal hearing is between 0 and 20 decibels and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

A careful review of the service medical records reveals that 
the veteran's hearing tested normal on a November 1983 
retirement physical examination report.  Nevertheless, the 
veteran reported abnormal hearing in his Reports of Medical 
History in October 1981 and at discharge in 1983.  

Post-service medical records in support of the veteran's 
claims include an October 2002 opinion from the veteran's 
private otolaryngologist who opined that the veteran had a 
significant hearing loss and examination of both of his ear 
drums revealed apparent damage due to repeated high frequency 
noise exposure during his military service.  The doctor noted 
that the veteran was in Vietnam for 51/2 years and during 
that time he was primarily attached to artillery units and 
also billeted within 1/4 mile of Danang Air Force Base.  The 
examiner also noted that since service, the veteran has 
worked primarily at a desk job writing contracts.  

The audiological evaluation attached to the opinion shows the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
n/a
30
LEFT
25
30
25
n/a
45

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 82 percent in the left ear.

The evidence against the veteran's claim includes VA 
examinations in April 2003 which also note hearing loss.  The 
veteran reported in-service noise exposure and that he did 
not wear hearing protection during that time.  The veteran 
reported that he first noticed the hearing loss and tinnitus 
during service.  VA audiogram indicated poor frequency pure-
tone averaging, with an average of 35 db in the right ear and 
42.5 in the left ear --indicative of mild loss of hearing in 
the right ear and a moderate loss of hearing in the left ear.  
Specifically, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
40
LEFT
30
35
35
40
60

Both ears were worse in the high frequencies, starting around 
4000 Hz.  Discrimination scores were 84 percent on the right 
and 86 percent on the left.  Tympanograms were normal type 
A's bilaterally.  The examiners opined that based on in-
service audiograms showing normal hearing and no tinnitus, 
the veteran's current hearing loss and tinnitus were not 
related to service.  

After a review of the evidence of record, the Board finds 
that the evidence for and against service connection for 
hearing loss and tinnitus is in equipoise; that is, the 
evidence demonstrating that the veteran's hearing loss and 
tinnitus is related to in-service noise exposure is equally 
weighted against the evidence demonstrating other etiology.  
The evidence in support of the veteran's claim includes a 
medical opinion from a private doctor who takes into account 
the veteran's in-service noise exposure.  Weighing against 
the veteran's claim are VA audiological examinations in April 
2003 which found that the veteran's hearing loss and tinnitus 
were not related to service because the veteran's discharge 
examination in 1983 did not show defective hearing.  Notably, 
however, the VA examiners did not consider the veteran's 
documented accounts of hearing loss during service in 1981 
and 1983.  Although the veteran is not competent to express 
authoritative opinion on the issue of causation, he is 
competent to testify as to symptoms, such as decreased 
hearing and tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that service connection is warranted for the 
veteran's hearing loss and tinnitus.  38 C.F.R. §§ 3.102, 
3.303, 3.385 (2005).  


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The veteran seeks service connection for varicose ulcer 
disease and chronic erythema of the right lower extremity, 
claimed as venous stasis ulcers/vascular insufficiency 
secondary to diabetes mellitus).  

As noted above, a February 2005 rating decision granted 
service connection for peripheral neuropathy of the lower 
extremities and assigned a 10 percent rating for each lower 
extremity.  The RO based this grant of service connection on 
VA examinations in November 2004, December 2004, and January 
2005 which found that the veteran had peripheral neuropathy 
and decreased circulation to the bilateral lower extremities 
due to atherosclerosis, which was a side effect and 
complication of diabetes.  The December 2004 examiner appears 
to associate the open ulcerations, erythema and infections to 
his bilateral lower extremities to peripheral neuropathy.  

Thus, the remaining issue to be resolved is whether the claim 
for service connection for varicose ulcer disease and chronic 
erythema is, in fact, part and parcel of, or related to, the 
service-connected peripheral neuropathy; or, whether the 
varicose ulcer disease is a separate disability disassociated 
from the peripheral neuropathy.  A VA examination is 
necessary to address these questions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for the varicose ulcer 
disease and chronic erythema of the right 
lower extremity.  After obtaining any 
necessary authorization from the veteran, 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  Then, schedule the veteran for a VA 
examination to determine the current 
nature, and likely etiology of the 
varicose ulcer disease and chronic 
erythema of the right lower extremity. 
The claims folder must be made available 
to the examiner for review.  The examiner 
is asked to provide answers to the 
following: 

a).  Is the veteran's varicose ulcer 
disease and chronic erythema a 
manifestation of the service-connected 
peripheral neuropathy?  If not, is the 
varicose ulcer disease and chronic 
erythema related to the peripheral 
neuropathy?  If so, what is the 
relationship?

b).  If the veteran's varicose ulcer 
disease and chronic erythema of the right 
lower extremity is not related to the 
peripheral neuropathy, then is it highly 
unlikely, as likely as not (at least a 50 
percent likelihood), or very likely, that 
the veteran's varicose ulcer disease and 
chronic erythema is due to disease or 
injury that was incurred in or aggravated 
by service?  

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

`The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


